Exhibit Press Release For Immediate Release Contact: Robert W. White, Chairman, President and CEO Or Jack Sandoski, Senior Vice President and CFO (215) 886-8280 ABINGTON BANCORP, INC. ANNOUNCES QUARTERLY DIVIDEND Jenkintown, PA (November 26, 2008) – Abington Bancorp, Inc. (the “Company”) (Nasdaq Global Select: ABBC), announced today that its Board of Directors at their meeting on November 25, 2008, declared a quarterly cash dividend of $0.05 per share on the common stock of the Company payable on December 23, 2008 to the shareholders of record at the close of business on December 9, 2008. Abington Bancorp, Inc. is the holding company for Abington Bank. Abington Bank is a Pennsylvania-chartered, FDIC-insured savings bank which was originally organized in 1867.Abington Bank conducts business from its headquarters and main office in Jenkintown, Pennsylvania as well as twelve additional full service branch offices and seven limited service banking offices located in Montgomery, Bucks and Delaware Counties, Pennsylvania.As of
